AO 2458 (Rcv. 02“|8) Judgmcrn in a Criminal Case
Shcet !

UNITED STATES DISTRICT COURT

Disti‘iet ol"Montana

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
JAMES ANTHONY BURNS § Casc Ntmtbci‘: CR 18-49-|3LG-SPW-01

) USM Nuinber: 10090-085
)
) Cammi J. Woodward (Appointed)
) l)cfcndant`s Attot'rtf:y

THE DEFENDANT:

Edpicaacii gaiin iii contain 1 of indictment

l:l pleaded nolo contendere to count(s)

which was accepted by the court.
ij was found guilty on count(s}
after a plea ofnoi guilty.
'l`hc defendant is adjudicated guilty oftlicsc ofi`cnses:
'l`itle & Section Nature ol`Ot`fcnse Of`fense Ended Counl
lBuSc 2252Aa5B Possession of Chi|d Pornography 6!26!2015 1
'l`lte defendant is sentenced as provided in pages 2 ilirou h 8 ofthis judgment The sentence is imposed iirsiiarn to
§ P

the Scniencing Rcform Act of 1984.

l:] The defendant has been fotind not guilty on count(s)

l:l Count{s) ij is l:l are dismissed on the motion ofthe United States.

 

_ _ lt is ordered that tlie clefend_ain_must notify the United States attorney for this district within 30 da s ot`_any change ofname, residence
or mailing address untilall fines, restitution,_eosts, and special assessments lmposed lay this)udgment arc fu ly paid. Ifordei'cd to pay rcstnuticn_.
the defendant must notlf`y the court and Unitcd States attorney ofinatei'ial changes in economic circumstances

1!'9{2019

 

l)ate o mptisitian of .ludgmcnt

14a/am

 

l'Signaturc: of.ludgt:
ii i L § D

JAN 1 0 zmg Susan P. Watters, District Judge

 

Name and '['it|c efJudge

Clerk. U S Disirict Couri

D‘S"'°iiiii.ngson ana 119;201 a

 

Date

AO 2453 (Rcv. 02/18) Judgmcnt in Cri_minal Case
Shect 2 _ lmpnsonment

Judgmeut - Pagc 2 of 8

DEFENDANT: JAMES ANTHONY BURNS
CASE NUMBER: CR 18-49-BLG-SPW-O1

IMPRISONMENT

The defendant is hereby committed to the custody ot` the Federal Burcau of Prisons to be imprisoned for a total
term of:

168 months

El The court makes the following recommendations to the Burcau of Prisons:

The defendant be placed at FCI Seagovi||e because it offers residential sex offender treatment and mental health treatment

M Thc defendant is remanded to the custody of the United Statcs Marshal.

l:l Thc defendant shall surrender to the United States Marshal for this district:
l:l at |:l a.m. l'_`l p.m. on
El as notified by the United Statcs Marshal.

 

l:l Thc defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

l:] before 2 p.m. on

 

Cl as notified by the United Statcs Marshal.

|:l as notified by the Probation or Pretrial Services Oii'icc.

 

 

 

RETURN
l have executed this judgment as follows:
Det`cndant delivered on to
at , with a certified copy of this judgment
UNI'|`ED STA'I`ES MARSHAL
By

 

DEPU'I'Y UNI'I`ED S'l`ATES MARSHAL

AO 2456 (Rcv. 02)'|8} Judgment in a Cn`minal Case
Shee13 _- Superviscd Relcasc

.ludgmcnt_Page 3 cf ___8_

DEFENDANT; JAMES ANTHONY euRNS
CASE NUMBER: en isae_eLG-SPW-ei
SUPERVISED RELEASE

Upen release from impriseninent, you will be on supervised release for a tertn of:

life

MANDATORY COND[TIONS
]_ Yeu tnust net commit another federal, state or local crime.
2. You must net unlawfully possess a controlled substance
3. Yeu must refrain from any unlawful usc ofa controlled substance You must submit te one drug test within 15 days of release from

imprisonment and at least two periodic drug tests tltct‘cal`tei'. as determined by the ceurt.
[:] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abiise. reta»ck ifnp_ai'tcahit»)
4_ |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A er any other statute authorizing a sentence of
I'CStiILlIit‘Jl‘t. {cilteck an;)hcnb!e)
5. M You must cooperate in the collection of DNA as directed by the probation oi"t`iccr. (ch.:»ck grappttcabta)
5- E/You rnust comply with the requirements ofthe Sex Offcndcr Registratien and Notil`icatien Act (34 U,S.C. § 2090], er seq.) as

directed by the probation ei`ficer, the Bureau of Prisens, er any state sex offender registration agency in the location where you
reside, werk, are a student, or were convicted et`a qualifying et`t`cnse. (check Jappticabte)

',t_ [:] Yeu must participate in an approved program for domestic violencc. retreat grappi'icabte)

Yeu must comply with the standard conditions that have been adopted by this court as well as with any other conditions en the attached
page.

AO 2453 (Rcv. 02/18) Judgment in a Criminal Case
Shect 3A -- Supervised Re|ease

 

 

Judgment-Page 4 of 8
DEFENDANTZ JAMES ANTHONY BURNS
CASE NUMBERZ CR 18-49-BLG-SPW-O‘l

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with thc following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minlmum tools needed by probation
officers to keep informcd, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to thc probation officcr, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation oHiccr.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If` notifying

the probation officer in advance is not possible due to unanticipated circumstanccs, you must notify the probation officer within 72

hours of becoming aware of a change or expected change.

6. You must allow thc probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) ata lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
rcsponsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. lf you know someone has been
convicted of a fclony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. lf you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

1 l. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of` the court.

12. ll` the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify thc person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified thc person about the risk.

l3. You must follow the instructions of the probation officer related to the conditions of supervision

$".*‘

U.S. Probation Office Use Only

r\ U.S. probation officer has instructed me on the conditions specified by thc court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, sec Overview of Probati`on and Superw‘sed
Release Condi`li`ons, available at: www.uscourts.gov.

Dcfcndant's Signature Date

 

AO 24SB(Rev. 02/ l 8) Judgment in a Criminal Casc
Shect 3D - Supervised Release

Judgment-Pagc ___5 of ___B
DEFENDANT: JAMES ANTHONY BURNS
CASE NUMBER: CR 18-49-BLG~SPW-O‘l

SPECIAL CONDITlONS OF SUPERVISION

1. The defendant shall submit their person, and any property, residence, place of employment, vehiclel papers, computers
(as defined in 18 U.S.C. § 1030(e)(1)), other electronic communications or data storage devices or media. to which the
defendant has access, to a search at a reasonable time and a reasonable manner, with or without a warrant, by the United
States Probation Oftice, or by any law enforcement officers upon the express direction of the United States Probation
Off'ice. with reasonable suspicion concerning a violation of a condition of supervision or unlawful conduct by the defendant
Fai|ure to submit to search may be grounds for revocation The defendant shall warn any other occupants, adults, and
minors that the premises may be subject to searches pursuant to this condition. The defendant shall allow seizure of
suspected contraband for further examination.

2. A|| employment must be approved in advance in writing by the United States Probation Oftice. The defendant shall
consent to third-party disclosure to any employer or potential employer.

3. The defendant will provide the United States Probation Officer with any requested financial information and shall incur
no new lines of credit without prior approval of the United States Probation thcer. You must notify the probation officer of
any material changes in your economic circumstances that might affect your ability to pay restitutionI fines or special
assessments

4. The defendant shall not be allowed to do the following without prior written approval of United States Probation:
knowingly reside in the home, residence. or be in the company of any child under the age of 18; go to or |oiter within 100
yards of school yards, parks, playgrounds, arcades, or other places primarily used by children under the age of 18.

5. The defendant shall submit to not more than six polygraph examinations per year as directed by United States Probation
to assist in treatment, planning, and case monitoring. The defendant maintains the Fifth Amendment rights during
polygraph examinations and may refuse to answer any incriminating questions. The defendant is to pay all or part of the
cost of the examinations as directed by United States Probation Office.

6. The defendant may own or possess only one device approved by the United States Probation Oftice that has access to
on|ine services. lf that device is not a phone, the defendant may also possess one mobile phone that has no on|ine
capability or camera. The defendant shall notify the probation officer of the device(s) prior to initial use. The defendant
shall not own, possess, or use any additional devices without the prior written approval of the probation officer. The
defendant's approved devices shall be capable of being monitored and compatible with monitoring hardware, software. or
other technology approved by the probation office. The defendant shall allow the probation officer to make unannounced
examinations of all computer, hardware, and software, which may include the retrieval and copying of all data from
defendant's computer. The defendant shall allow the probation officer to install software to restrict the defendant's
computer access or to monitor the defendant's computer access,

7. The defendant shall pay the cost of monitoring. as directed by the United States Probation Office. The defendant shall
not use any computer device to access sexually explicit materials as denned in these conditions nor to contact minors or
gather information about a minor. The defendant shall not possess encryption or steganography software. The defendant
shall provide records of all passwords, lnternet service, and user identifications (both past and present) to the probation
officer and immediately report changes. The defendant shall sign releases to allow the probation officer to access phone,
wireless, |nternet, and utility records.

8. The defendant shall not knowingly acquire, possess, or view any materials depicting sexually explicit conduct as defined
in 18 U.S.C. § 2256(2)(A), if the materials, taken as a who|e. are primarily designed to arouse sexual desire. unless
otherwise approved by the supervising probation officer in conjunction with defendant's sex offender treatment provider.
This condition applies to written stories, visuall auditory, telephonic, or electronic media, computer programs or services,
and any visual depiction as defined in 18 U.S.C. § 2256(5). The defendant shall not knowingly patronize any place where
sexually explicit material or entertainment is the primary item of sale. such as adult bookstores, clubs, or Intemet sites,
unless otherwise approved by the supervising probation officer in conjunction with defendant's sex offender treatment
provider. The defendant shall not utilize 900 or adult telephone numbers or any other sex-related numbers, or on~line chat
rooms that are devoted to the discussion or exchange of sexually explicit materials as defined above.

AO 2458 (Rev. 02/l8) Judgmcnt in a Cn`minai Case
Shcet 4D _ Probation

.._i

DEFENDANT: JAMES ANTHONY BURNS
CASE NUMBER: CR 18-49~BLG-SPW-O1

 

 

 

Judgrnent-Fage § of §

SPECIAL CONDITIONS OF SUPERVISION

9. The defendant shall enter and successfully complete a sex offender treatment program. The defendant is to enter a
program designated by, and until released by, the United States Probation Office. The defendant is to pay all or part of the
costs of treatment as directed by the United States Probation Office.

10. The defendant shall comply with Sexual Offender Registration requirements for convicted offenders in any state in
which the defendant resides.

11. The defendant shall participate in and successfully complete a program of mental health treatment as approved by the
United States Probation Offrce, until the defendant is released from the program by the probation officer. The defendant is
to pay part or all of the cost of this treatment, as directed by the United States Probation Office.

12. The defendant shall participate in and successfully complete a program of substance abuse treatment as approved by
the United States Probation Office. until the defendant is released from the program by the probation omcer. The
defendant is to pay part or all of the cost of this treatment, as directed by the United States Probation Ofnce.

13. The defendant shall participate in substance abuse testing, to include not more than 365 urinalysis tests, not more than
365 breathalyzer tests, and not more than 36 sweat patch applications annually during the period of supervision. The
defendant shall pay all or part of the costs of testing as directed by the United States Probation Ofnce.

14. The defendant shall not possess, ingest or inhale any toxic substances such as, but not limited to, synthetic marijuana,
kratom and/or synthetic stimulants such as bath salts and spice. that are not manufactured for human consumption, for the
purpose of altering the defendant's mental or physical state.

15. The defendant shall not purchase, possess, use, distribute or administer marijuana, or obtain or possess a medical
marijuana card or prescription.

16. The defendant shall abstain from the consumption of alcohol and shall not enter establishments where alcohol is the
primary item of sale.

AO 2458 (Rev. 02/ l 8) Judgment in a Criminal Case

Sheet 5 _ Criminal Monctary Pcnallies
%
Judgment _ Page 7 of 8

DEFENDANT: JAMES ANTHONY BURNS
CASE NUMBER: CR 18-49-BLG-SPW-01

CRIMINAL MONETARY PENALTIES

Thc defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* _Fi£ Restitution
TOTALS $ 100.00 $ 5,000.00 $ $ 3,000.00

l:l Thc determination of restitution is deferred until . An Amended Judgmen! in a Criminal Case (A0245C) will be entered
af`tcr such deterrnination.

n Thc defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximatel{})rogortioned ayment, unless specified otherwise in
the priority or_der or percentage payment column elow. However, pursuant to 18 .S. . § 3664£ , all nonfederal victims must be paid
before the United Statcs rs paid.

 

Nume of Payee v v y x t '.'_l`otal_lv._os_s’_*’:. _ `Restitution Qrdered 4 y Prior'it_`y;_o_r_Per'c`e_n_tag¢_zM
Marsh Law Firm (Attn: Jessica) l ' ' ` ` ' ' ` ' $1.000_'00 ‘ "`- ' '
P.O. BOX 4668 #65135
NewYork, NY101634668 f `j_ 1 *

Marsh Law Finn(_Aun:arin) l j w _' Muf_j sr,ooo.oo ` 4 m _
Marsh Law Firm (Attn: Fiona) $1,000.00

t , di __ c
'I`OTALS $ 0.00 $ 3,000.00

Rcstitution amount ordered pursuant to plea agreement $

 

Thc defendant must pay interest on restitution and a fine of` more than 82,500, unless the restitution or fine is paid in full before the
fifteenth day ahcr the date of the judgment, pursuant to 18 U.S.C. § 3612(0. All of the payment options on Sheet 6 may be subject
to penalties for delinquency and dcfault, pursuant to 18 U.S.C. § 3612(g).

n Thc court determined that thc defendant does not have the ability to pay interest and it is ordered that:

m the interest requirement is waived for the |:I line § rcstitution.

l:| the interest requirement f`or the [:l fine El restitution is modified as follows:

* "' k` Act of2015, Pub. L. No. 114-22. _ .
*‘glll?$illdlnf()sri¥l‘tllentso(t);l,la$ct;`l(r:it‘t[)‘ losses are required under Chaptcrs 109A, 1 10, 110A, and 113A of 'l`itle 18 for offenses committed on or

alter Septembcr 13, 1994, but before April 23, 1996.

AO 2458 (Rcv. 02/18) Judgmcnt in a Criminal Case
Sheet 6 - Schedule of Payman

 

 

 

Judgment - Page L of 4
DEFENDANTZ JAMES ANTHONY BURNS
CASE NUMBERZ CR 18-49-3LG-SPW-01

SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A Zj Lump sum payment of S 100-00 due immediate|y, balance due

|:| not later than ,oi'
E in accordance with |:| C, m D, |:| E,or m Fbelow;or

B l:| Payment to begin immediately (may be combined with |:] C, l:] D, or L__l F below); or

C lj Payment in equal (e.g., weekly. manrhly, qiiarierly) installments of $ over a period of
(e.g.. months oryears), to commence (e.g., 30 or 60 days) alter the date Of this judgment; or

D l:l Payment in equal (e.g., weekly, monihly. quarierly) installments of S over a period of
(e.g., momhs oryear.r), to commence (e.g., 30 or 60 driys) after release from imprisonment to a
term of supervision; or

E m Payment during the term of supervised release will commence within (e.g., 30 or 60 days) alter release from
imprisonment The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F m Special instructions regarding the payment of criminal monetary penalties:

Criminal monetary penalty payments are due during imprisonment at the rate of not less than $25.00 per quarter,
and payment shall be through the Bureau of Prisons' inmate Financial Responsibility Program. Criminal monetary
payments shall be made to the C|erk, United States District Court, James F. Battin U.S. Courthouse, 2601 2nd
Ave North, Ste 1200, Bi||ings, MT 59101.

Unless _the court ha_s expressly ordered otherwise, if this judgment imposes imprisonment, pa ment of criminal monetary penalties is due during
th_e period of imprisonment All criminal monetary pcnalties, except those payments ma e through the Federal Bureau of Prisons` Inmatc
Financial Responsibility Program, arc made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

|:l Joint and Sevcral

Dcfcndant and (_',`o-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

|:l 'I`he defendant shall pay the cost of prosecution.
|:l The defendant shall pay the following court cost(s):

l:] The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: ( l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JV'I`A assessment, (8) penalties, and (9) costs, including cost of prosecution and court cosis.

